SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

575
CA 13-00910
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


TIMOTHY D. GAY, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

MARIA GAY, DEFENDANT-RESPONDENT.
(APPEAL NO. 3.)


MELVIN & MELVIN, PLLC, SYRACUSE, D.J. & J.A. CIRANDO, ESQS. (JOHN A.
CIRANDO OF COUNSEL), FOR PLAINTIFF-APPELLANT.

MACHT, BRENIZER & GINGOLD, P.C., SYRACUSE (JON W. BRENIZER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Kevin
G. Young, J.), entered November 16, 2012 in a divorce action. The
order, among other things, directed plaintiff to cooperate with
defendant in obtaining life insurance on the plaintiff’s life.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Gay v Gay ([appeal No. 1] ___ AD3d ___
[June 13, 2014]).




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court